In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-02-376 CV

____________________


S.T. PROPERTIES, L.L.C., Appellant


V.


EDWARD CHRISTIE, Appellee




On Appeal from the 221st District Court
Montgomery County, Texas

Trial Cause No. 00-08-05008 CV




MEMORANDUM OPINION (1)
	S.T. Properties, L.L.C., appeals a judgment for breach of contract damages and
attorney's fees to the plaintiff, Edward Christie.  On January 16, 2003, we ordered that
the appeal be submitted to the Court on the clerk's record alone because the appellant is
not entitled to a free record and failed to make payment arrangements for the preparation
of a reporter's record of the jury trial.   See Tex. R. App. P. 37.3(c).  The appellant
neither filed its brief by the February 18, 2002, due date, nor filed a motion for extension
of time to file the brief.  After notice to the parties, we submitted the appeal without briefs.
See Tex. R. App. P. 38.8 (a).  Our review of the appellate record revealed no fundamental
error that would warrant reversal without assignment of error.  The judgment of the trial
court is affirmed.
	AFFIRMED.
									PER CURIAM

Submitted on April 10, 2003
Opinion Delivered April 17, 2003 

Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.